Citation Nr: 1740232	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-20 930	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied claims for service connection for a bilateral ankle disability and hearing loss.  Jurisdiction of the claims was subsequently transferred to the RO in Waco, Texas.

In February 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In May 2016, the Board remanded the claims for service connection for a bilateral ankle disability and hearing loss for further action.  An October 2016 rating decision established service connection for a bilateral ankle disability, representing a full grant of that benefit sought.  The only issue remaining before the Board is entitlement to service connection for bilateral hearing loss.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability as defined by VA regulations.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in June 2007 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was provided with VA examinations in October 2007 and June 2016.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the August 2013 and May 2015 VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.


Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Organic diseases of the nervous system are among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for organic diseases of the nervous system may be established based on a continuity of symptomatology.

Impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).



Bilateral Hearing Loss

The Veteran's service personnel records show that his military occupational specialty was Aircraft Intermediate Level Structures Mechanic.

A service audiogram from April 2002 shows pure tone thresholds, in decibels, of:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10
15
5
LEFT
5
5
15
15
10

A service audiogram from February 2004 shows pure tone thresholds, in decibels, of:
      

HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
10
10
5
LEFT
10
10
20
15
10

The Veteran indicated on a February 2007 Report of Medical History that he experienced hearing loss.

On VA examination in October 2007, the examiner noted that the Veteran was exposed to noise from riveting guns, metal hammering, and jet engines while he was on active duty.  Audiometric testing showed that pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
10
15
5
LEFT
10
5
15
20
10

Speech discrimination scores were 100 percent for the right ear and 96 percent for the left ear.  The examiner indicated that the Veteran had normal hearing bilaterally.

At the March 2016 hearing, the Veteran described the tools that he used for his job on active duty.  He was exposed to loud sounds such as riveting, hammering, and jet engines.  

A VA examination report from June 2016 shows pure tone thresholds, in decibels, of:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
15
10
15
20
20

Speech discrimination scores were 100 percent for the right ear and 100 percent for the left ear.  The examiner indicated that the Veteran had normal hearing.

At the March 2016 Board hearing, the Veteran described his experience working around field artillery.  He also described his exposure to jet engines and helicopter engines during parachute jumps.  

As an initial matter, concerning the Veteran's claimed hearing loss, the Board notes that none of the pure tone thresholds or speech recognition scores as recorded by any audiologist of record meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2016).  Therefore, the Veteran does not have a bilateral hearing loss disability for VA benefits purposes.  Without a diagnosis of a current hearing loss disability that meets the standards of 38 C.F.R. § 3.385, service connection cannot be granted for a bilateral hearing loss disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran is competent to report difficulty hearing.  However, he is not competent to state that his pure tone thresholds or speech recognition scores arise to levels sufficient to warrant a disability for VA purposes.  Accordingly, the Board has placed greater probative value on the contemporaneous medical evidence that does not support a finding of a bilateral hearing loss disability for VA purposes.  

In various submissions, the Veteran has referenced Table VI, Table Via, and Table VII as found in 38 C.F.R. § 4.85.  He has asserted that by using those tables, he deserves at least a 0 percent disability rating for hearing loss.  In considering the Veteran's argument, the Board notes that Table VI, Table Via, and Table VII as found in 38 C.F.R. § 4.85 are used for establishing a disability rating once service connection has already been established.  The present claim is one for service connection, not for an increased rating.  Therefore, Table VI, Table Via, and Table VII as found in 38 C.F.R. § 4.85 are not applicable to the claim on appeal.  The regulation applicable to establishing service connection for a hearing loss disability is 38 C.F.R. § 3.385, which specifies what level of  hearing loss constitutes a disability for VA purposes.  The level of hearing loss shown by the Veteran does not constitute a disability for VA purposes.  38 C.F.R. § 3.385 (2016).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current hearing loss disability for VA purposes.  Therefore, the Veteran's claim for service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


